Citation Nr: 0817731	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  02-13 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right knee 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army Reserve from 
October 1979 to February 1980.  He also had unverified 
periods of reserve service during the 1980's.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Regional 
Office (RO) that denied service connection for residuals of a 
right knee injury.  In December 2003, a Travel Board hearing 
was held before a Veteran's Law Judge who no longer is with 
the Board.  The case was remanded in June 2004 and again in 
December 2007 for further development.  The veteran had a 
second Travel Board hearing in April 2008 by the undersigned 
Veteran's Law Judge.

Although further delay is regrettable, the appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

The veteran contends that his current disability is the 
result of an injury in service when he stepped off an army 
truck to pick up materials at which time he dislocated his 
knee.  The service department records included in the file 
consist of an entrance examination from the veteran's 
enlistment in the Army Reserve in July 1979 and a Department 
of Defense letter indicating a period of inactive duty 
training (INACDUTRA) for 12 weeks beginning in October 1979.  
All attempts to locate the additional service treatment 
records from the Army Reserve received negative responses. 

Private medical records from July 1982 reflect the veteran 
reported in his history that he sustained an injury to the 
knee in May 1981 when he stepped off of an Army truck and 
stated the knee "popped out."  He stated that he was 
treated by an Army physician and received a cast on his leg 
for approximately six weeks.  

The veteran reported his knee injury occurred during active 
duty training (ACDUTRA) in 1981, 1982, or 1983 at different 
times in the record; however, he admitted in an April 2008 
hearing before the Board, that he cannot recall the exact 
year the injury occurred but that it did occur during a 
summer camp training in the early 1980's.  

Upon review of the record, the Board finds the most credible 
date of the claimed injury to be May 1981, as that is the 
date reported to a physician in July 1982, and the date the 
veteran reported on his original claim filed in 1984.  
Unfortunately, the record is devoid of any evidence 
establishing that the veteran was on ACDUTRA or INACDUTRA 
during May 1981.  The RO has attempted to verify periods of 
ACDUTRA from January 1980 to December 1984.  A response was 
provided, but only showed the 1979 ACDUTRA.  Subsequent 
records noted service with the National Guard of New Mexico 
from 1987 to 1990.  It does not appear that a request for 
verification of INACDUTRA from May 1981 was made.  A response 
to a request advised the AMC to contact the 387th Engineer 
Company, 400 Wyoming Boulevard NE, Albuquerque, New Mexico 
for records.  However, the AMC sent the request to a 
different repository.  On remand, a specific request to the 
387th Engineer Company at the address noted above should be 
made.

The AMC's latest request for records in April 2005 requested 
records from the period from January 1980 to December 1980.  
However, the claimed injury occurred in May 1981.  Thus, the 
time frame provided for the search of Kirtland and William 
Beaumont Hospital was incorrect.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify 
whether the veteran served on INACDUTRA 
or ACDUTRA in May 1981 through official 
sources, to include a request to 387th 
Engineer Company, 400 Wyoming Boulevard 
NE, Albuquerque, New Mexico.  The 
request to the 387th Engineer Company 
should also include a request for 
service treatment records.

2.  The RO/AMC should make another 
request for copies of clinical records 
for a right knee disability dated in 
May 1981 from the Kirtland AF Base and 
the William Beaumont Army Medical 
Center.

3.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

